DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed 12/22/2020 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 and 10/29/2020 have been entered. 
Response to Amendment
This action is in response to the RCE filed 12/22/2020 and amendment filed and 10/29/2020 from which Claims 26-28, 32-35, 37-38, 40-43, 45-49, and 51-53 are pending where Claims under consideration that were amended are claims 26, 32, 34, 41, and 48-49.  Claims 1-25, 29-31, 36, 39, 44 and 50 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
The outstanding rejections except for those described below are overcome by applicant’s amendments and response filed 12/22/2020 and 10/29/2020.  A new grounds of rejection under 35 U.S.C. 103 is presented below. 
Claim Rejections - 35 USC § 112(b)
Claims 26-28, 32-35, 37-38, 40-43, 45-49, and 51-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 26-28, 32-35, 37-38, 40-43, 45-49, and 51-53, Claims 26 and 48 recited “. . . wherein at least a portion of the one or more first nanoparticles are coupled to the organosilane coupling agent via a first reactive group of the organosilane coupling agent . . . and the organosilane coupling agent is coupled to the first polymer matrix via a second reactive group of the organosilane coupling agent that is coupled to a functional group of the first polymer matrix . . .”  This recitation is unclear and therefore indefinite whether “a second reactive group of the organosilane coupling agent” is referring to the same organosilane coupling agent that is coupled to the first nanoparticles via a first reactive group or to another organosilane coupling agent that has a second reactive group.  If the latter the wording “a second reactive group of the organosilane coupling agent” lacks antecedent basis for ‘the organosilane coupling agent’ with a second reactive group.    
For Claims 27-28, 37, 48-49 the term "about" is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In determining the range encompassed by the term "about," one must consider the context of the term 
Claim Rejections - 35 USC § 103
Claims 48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010-026992, Kunio in view of USPN 7,868,343 to Negley et al. (hereinafter "Negley") and evidenced by JP60-004561, Yuasa et al evidenced by U.S. 2018/0164686, Cui et al. (hereinafter “Cui”).  
For WO 2010-026992 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kunio”.    
For JP60-004561 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yuasa”.    
Regarding Claims 48 and 52, Kunio discloses in the entire document particularly in the abstract and at ¶s 0001, 0010-0085, 0089, 0184 and Figs. 1-2 a semiconductor light emitting device (LED) {i.e. reading on configured to emit light} including a light emitting chip 3 of Fig 2 with a sealing material 2 of Fig. 2 as an encapsulant of silicone resin with dispersed metal oxide-based particles, which can be dispersed into a silicone resin in such a degree that the transparency of the silicone resin is not impaired.  Negley evidences a light-emitting device (see title) which comprises at least one LED that is configured to emit light responsive to an applied voltage (see abstract and 
Yuasa evidences in the abstract and ¶ 0001, ¶ bridging pgs. 2-3, and 1st full ¶s of pg. 6 and 7 of 12 that inorganic oxide particles including metallic oxide like metal oxide of Groups I, II, III and IV of the periodic table like those of zirconium and titanium with a particle size of 0.1-1.0 mµm have a surface treatment of an organic silicon compound having hydrolysis resistant organic functional group as well as hydrolyzable organic functional group or atom like vinyltrichlorsilane.  The inorganic oxide treated with a surface treatment agent has good dispersibility in a polymerizable vinyl monomer, where the surface treated inorganic oxide has been treated with the surface treating agent comprising an organic silicon compound having both an organic functional group which is not hydrolyzed and an organic functional group or atom which is hydrolyzed, and is subjected to the surface treatment.  It becomes an oxide. The need for the surface treatment agent to have an organic functional group that is not easily hydrolyzed is not limited to an oxide having excellent water resistance due to the organic functional group, and when mixed with a resin component or the like.  This is for the purpose of improving familiarity with the resin and improving the physical properties of the oxide.  In addition, the surface treating agent needs to have an organic functional 
From ¶s 0051 and 0064 of Kunio the surface of the metal oxide particle is constituted of the form in which the element to be chemically bonded to the group containing the silicone chain is chemically bonded (covalent bond) is preferable.  Also the metal oxide particles preferably have an alkenyl group and/or a hydrosilyl group, 
The organosiloxane composition represented by the following average composition formula 1 R1a R2b SiOc (formula 1) wherein R1 has a straight or branched chain, and the branch is cyclic; R2 is at least one selected from a cyclic ether group, a vinyl group, an alkoxy group, a hydroxyl group, and an acid anhydride group, which may be an alkyl group, an aryl group, and an aralkyl group which may be or a hydrogen atom, Si represents a silicon atom, O represents an oxygen atom.  Moreover, a, b and c, respectively, of the groups per silicon atom of said organosiloxane compound A represents a positive number that is 0 or more and less than 3, b is more than 0 and less than 3, c is more than 0 and less than 2, and a + b + 2c = 4. The first component and the average particle size A curing resin composition used for covering a light emitting element of a light emitting device, comprising at least a second component composed of metal oxide nanoparticles having a thickness of 2 to 50 nm.  Normally, when the resin composition is used for optical applications, fine particles are indispensable to ensure sufficient transparency.  The lower limit of the primary particle diameter is preferably 2 nm or more.  A curing resin composition used for covering a light emitting element of a light emitting device, wherein the particle surface is subjected to a surface treatment with a compound containing at least a silicon atom.  (2) The maximum number of — (Si—O) — units contained in one molecule of the 2 as hydrogen atoms, and wherein the second component subjected to the surface treatment is the metal oxide nanoparticles having a silicone chain bonded with a vinyl group, like A of Fig. 1, the number of all Si—H groups in R of the organosiloxane molecule is A (H), and the number of all vinyl groups in the second component is B (V), and when the ratio A (H) / B (V) is represented by R (HV), 0.5 <R (HV) <2.0. Curing resin composition.  From ¶ 0014 the silicone resin composition containing metal oxide particles and a silicone resin, wherein the silicone resin composition is treated with a dispersant having a silicone chain having a plurality of siloxane bonds in the metal oxide particles, the silicone resin composition has the silicone resin with silicone chain having a plurality of siloxane bonds, and the silicone chain length of the dispersant is equal to or longer than the silicone chain length of the silicone resin.  It should be noted that, depending on whether the silicone resin for dispersing the metal oxide particles is 1) Claim 48}.  At ¶ 0043 the ratio (molar ratio) between diphenylsiloxane groups and dimethylsiloxane groups in the dispersant having a phenylmethylsilicone structure should be diphenylsiloxane group: dimethylsiloxane group = 1: 1 {i.e. 1} or a ratio that can be evaluated to be equivalent thereto {for Claim 48}.  However, it can be appropriately set in consideration of the amount of the phenyl group, the ratio between the diphenylsiloxane group and the dimethylsiloxane group of phenylmethylsilicone used as the silicone resin, and the like {i.e. reading between 0 and 1}.  Such a range overlaps that of pending Claims 40 and 43 of 0‹x‹1 and 0.12 to 1, respectively, and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with 
From ¶s 0051-0073 the metal oxide particles, the silicone resin, and a silane coupling agent according to the second embodiment has the form {i.e. nanocomposite like that of ¶ 0004} of the metal oxide particles, the silicone resin, and the dispersant as silane coupling agent.  The metal oxide particles are: (1) a form in which the metal oxide particles have both the silicone chain (I) and the silicone chain (II) in the particles; (2) a metal oxide particle having a silicone chain ( (3) a form in which another metal oxide particle has a silicone chain (II); (3) any form including both the form (1) and the form (2), among them, the form (1) or the form (3) is preferable.  Particularly preferred is the form (1).  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein, R1 and R2 are the same or different and each may be a hydrocarbon group which may have a substituent, R3 is the same or different and a hydrocarbon group which may have a substituent, a hydrogen atom, and represents at least one selected from a hydroxyl group, an alkoxy group, and a halogen atom).  The hydrocarbon moiety in may be a bonding chain between silicone chains.  At this time, R1 to R3 are hydrocarbon groups having a silicone chain as a substituent.  When any of R1 to R3 is a hydrocarbon group having a silicone chain as a substituent, it is preferably R3.  R1 and R2 may preferably have a substituent.  A hydrocarbon group having 1 to 6 carbon atoms, more preferably a hydrocarbon group having 1 to 2 carbon atoms, and more preferably a methyl group.  The R3 is preferably a hydrocarbon group or a hydrogen atom which may have a substituent, more preferably an alkenyl group or a hydrogen atom, and still more preferably a vinyl group or a hydrogen atom.  On the 1 to R3 is preferably an alkenyl group, and particularly preferably, R3 is an alkenyl group.  Alternatively, R3 is preferably a hydrogen atom.  The number of silicon atoms means a silane compound which directly or indirectly bonds to a silicon atom A of an alkoxysilyl group (that is, a silane compound constituting a silane coupling agent for treating metal oxide particles).  It means the total number of silicon atoms forming a siloxane bond constituting a silicone chain (contained per molecule) (polysiloxane chain).  When the silicon atom A is a silicon atom constituting the silicone chains (I) and (II), it is included in the calculation of the number of silicon atoms constituting the silicone chain.  The silicon atom A of the alkoxysilyl group or halogen includes, in a form in which the alkoxysilyl group or halogen and the metal oxide particles are chemically bonded {i.e. organosilane coupling agent via a first reactive group, a chloro group as a halogen coupled to the nanoparticle}.  The metal oxide particles preferably have an alkenyl group and/or a hydrosilyl group where by having an alkenyl group and/or a hydrosilyl group {i.e. vinyl as a second reactive group of the siloxane silane coupling agent}, the group can participate in a polymerization reaction at the time of curing, so that the curability of the silicone resin composition is further improved.  Among the alkenyl groups, a vinyl group is preferred.  The metal oxide particles of the present invention are preferably used for being contained in a silicone resin, where the metal oxide particles are treated with a specific silane coupling agent, wherein the silane coupling agent is made of a silane compound, and the for pending Claim 48, the latter meeting a chloro as a halogen group as a first reactive group and a vinyl as a second reactive group upon hydrolysis and condensation}.  A molecular weight range for the silicone chain-containing silane coupling agent of more than 500 + less than 500 is less than 1,000 which overlaps with that of 485 to 2750 gm/mol of pending Claim 48 and 485 to 1050 g/mol for pending claim 48.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Examples of the method for obtaining the metal oxide particles of the present invention include the following methods.  (1) Two kinds of silane compounds having different silicone chain lengths (the silane compound (A) having the silicone chain (I) and the silane compound (B) having the silicone chain (II)) are metal oxide particles. (Here, the silane compound (A) and the silane compound (B) may be different from each other in terms of structure and composition, or may be compounds that differ only in the silicone chain. (2) Although there is one kind of product, it has a distribution in the length of the silicone chain (there is a distribution in the number of silicon atoms including both the silicone chain (I) and the silicone chain (II)) in a method of treating 
From ¶s 0081-0085 and 0089 the silicone resin composition contains a silicone resin, where the silicone resin is an organosiloxane having at least two functional groups in one molecule.  Here, a conventional silicone resin composition will be described.  In a conventional silicone resin composition, it has been desired to obtain a silicone resin that satisfies a sufficient heat resistance, and that satisfies ultraviolet resistance, which is a required performance of an optical semiconductor encapsulant, etc., and a refractive index.  For example, a silicone resin having a basic skeleton of a silicone chain whose functional group (substituent) is an aliphatic hydrocarbon group such as alkyl, such as dimethyl silicone, is excellent in ultraviolet resistance, but has a low refractive index (usually 1.5), it was insufficient as a sealing material for optical semiconductor elements.  In addition, if the functional group (substituent) is mainly composed of one having an aromatic ring such as a phenyl group (for example, phenylmethylsilicone, diphenylsilicone, etc.), the refractive index of the silicone resin is increased (for example, about 1.5).  The ultraviolet light resistance was lowered, and thus it was insufficient as a sealing material for optical semiconductor elements.  As the functional group (substituent), those used in the technical field of the can be appropriately used, but an aliphatic hydrocarbon group is preferable, thereby, the UV resistance can be made sufficiently excellent.  The functional group can also be an alkenyl group such as a vinyl group, an allyl group, a pentenyl group, and a hexenyl group, a hydrosilyl group, an alkoxy group, an epoxy group, halogen group (an amino group, a mercapto group, a (meth) acryl group, and a hydroxyl group are preferable.  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, but with Chemical 10 and Chemical 11of ¶s 0138-0141 as:        			
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
+ 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 where the 
Metal oxide nanoparticle 							

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
+ 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
so that the
nanoparticle is bonded or fixed or coupled to the organosilane coupling agent of the surface treatment from the halogen of chlorine functionality i.e. first reactive group of the organosilane coupling agent and coupled to the silicone resin to its functional group of hydride with the silicon and the second reactive group of the organosilane coupling agent of vinyl.   
From ¶ 0068 the used amount (total amount) of the silane coupling agent may be such that it is added so as to be the silicone chain content (total content of silicone chain (I) and silicone chain (II)) in the metal oxide particles described above, and there is no particular limitation.  However, in order to obtain metal oxide particles having excellent dispersibility in a silicone resin, the amount (total amount) of the silane coupling agent used is preferably 10% by mass or more based on 100% by mass of the metal oxide particles with 20 mass% or more is more preferable.  On the other hand, the upper limit of the usage amount (total amount) of the silane coupling agent is preferably 100% by mass or less.  Even when the silane coupling agent is added in an amount exceeding 100% by mass, the silane coupling agent may be in a free state pending claim 48 where the 100 mass% is the total volume and from about 50 weight to 99 weight %.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶ 0094 the silicone resin composition may contain a solvent, if necessary.  
From ¶s 0015, 0051, 0098, 0182 and Examples 11-14 the metal oxide particles are sufficiently dispersed in the silicone resin while having sufficiently excellent ultraviolet light resistance and heat resistance, and it is possible to significantly improve the transparency.  Insolubilization of particles during metal particle isolation after surface treatment of metal particles can be sufficiently prevented.  In examples 11-14 the silicon resin film was colorless and transparent {i.e. 100% as transparent for Claim 52} where from and the metal oxide particles of the present invention can sufficiently prevent coagulation and gelation during production, are excellent in particle stability, and are excellent in dispersibility in silicone resin.  The optical properties such as transparency can be remarkably improved while various properties required as an optical material in a molded article are sufficiently obtained.  Further, from the results 
Kunio does not expressly disclose diamond nanoparticles.  
Negley directed as is Kunio to light-emitting device as discloses in the title teaches the light-emitting device which comprises at least one LED that is configured to emit light responsive to an applied voltage (see column 1, lines 38-45 which discloses an "active region " that is the LED, which is configured to emit light in response to an applied voltage; the LED is shown as numeral 13 in the drawings; see also column 5, lines 49-54). There is also a nanocomposite that at least partially encapsulates the LED (in the drawings, the LED is encapsulated in the device, see also column 4, lines 5-7 which describes how the LED is encapsulated by a composite which includes a matrix and nanoparticles, which makes the claimed nanocomposite). The disclosed nanocomposite includes a first polymer matrix and nanoparticles (see again column 4, lines 5-11 of Negley).  For the composition of the polymer matrix, Negley teaches that the polymer matrix can be a silicone, silicone compound, etc. (see column 6, lines 50-55), Claim 48}.  Negley teaches that both a second nanoparticles in the first and second layers may be diamond, silicon carbide, and oxide of titanium (TiO2) {i.e. just like TiO2 of Kunio} (see column 4, lines 20-25 for the particles in the first layer; see column 5, lines 65-67 and column 6, lines 1-4 for the particles in the second layer).  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kunio discloses metal oxide nanoparticles like oxides of Ti for the purpose of being added to silicone resin for encapsulating as for light emitting devices.  Negley discloses the same metal oxide of Ti oxide or diamond or silicon carbide as nanoparticles for the purpose of addition to silicone resin for light emitting devices.  Therefore given this same purpose the diamond or silicon carbide nanoparticles can be combined with or substituted for the metal oxide particles of Kunio in the silicone resin with the silane.     
It would have been obvious to one of ordinary skill in the art at the time of filing as for example under rationale G of MPEP § 2141 III and 2143 I to modify the nanocomposite of the light-emitting device of Kunio as afore-described, where from Negley nanoparticles of diamond and/or silicon carbide and combined with or substituted for metal oxide particles like oxides of Ti motivated to contribute to improved performance of the overall light emitting package as for the light emitting device of Claims 48 and 52 .  Furthermore the combination of Negley with Kunio has a reasonable expectation of success given that both Kunio and Negley have light emitting devices and layers of silicone resin with metal oxide particles like titanium oxide which Negley teaches can be used with or can be substituted by diamond or silicon carbide nanoparticles.  
Claims 26-28, 32, 34-35, 37-38 40-43 45-47, 49 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kunio in view of Negley evidenced by Yuasa further in view of JP 6272511, Utsuki et al evidenced by CAS Registry Number: 88334-67-2, SciFinder ACS 2021 (hereinafter “RN 88334-67-2”) further in view of the article entitled Alternating Current Impedance Characterization of the Structure of Alkylsiloxane Self-Assembled Monolayers on Silicon, Z. H. Jin, Langmuir 10, 2662-2671 (1994) (hereinafter “Jin”) and further in view of U.S. 2005/0171318, Okuhira et al (hereinafter “Okuhira”).  
For JP 6272511 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Utsuki”.  
Regarding Claims 26-28, 32, 34-35, 37-38 40-43 45-47, 49 and 53, Kunio discloses in the entire document particularly in the abstract and at ¶s 0001, 0010-0085, 0089, 0184 and Figs. 1-2 a semiconductor light emitting device (LED) {i.e. reading on configured to emit light} including a light emitting chip 3 of Fig 2 with a sealing material 2 of Fig. 2 as an encapsulant of silicone resin with dispersed metal oxide-based particles, which can be dispersed into a silicone resin in such a degree that the transparency of the silicone resin is not impaired.  Negley evidences a light-emitting device (see title) which comprises at least one LED that is configured to emit light responsive to an applied voltage (see abstract and column 1, lines 38-45 which discloses an "active region " that is the LED, which is configured to emit light in response to an applied voltage; the LED is shown as numeral 13 with encapsulating layers 16, 36 and 37 in the 
Yuasa evidences in the abstract and ¶ 0001, ¶ bridging pgs. 2-3, and 1st full ¶s of pg. 6 and 7 of 12 that inorganic oxide particles including metallic oxide like metal oxide of Groups I, II, III and IV of the periodic table like those of zirconium and titanium with a particle size of 0.1-1.0 mµm have a surface treatment of an organic silicon compound having hydrolysis resistant organic functional group as well as hydrolyzable organic functional group or atom like vinyltrichlorsilane.  The inorganic oxide treated with a surface treatment agent has good dispersibility in a polymerizable vinyl monomer, where the surface treated inorganic oxide has been treated with the surface treating agent comprising an organic silicon compound having both an organic functional group which is not hydrolyzed and an organic functional group or atom which is hydrolyzed, and is subjected to the surface treatment.  It becomes an oxide. The need for the surface treatment agent to have an organic functional group that is not easily hydrolyzed is not limited to an oxide having excellent water resistance due to the organic functional group, and when mixed with a resin component or the like.  This is for the purpose of improving familiarity with the resin and improving the physical properties of the oxide.  In addition, the surface treating agent needs to have an organic functional group or atom that undergoes hydrolysis, and is subjected to the hydrolysis to generate a silanol group, and the silanol group on the surface of the inorganic oxide and the 
From ¶s 0051 and 0064 of Kunio the surface of the metal oxide particle is constituted of the form in which the element to be chemically bonded to the group containing the silicone chain is chemically bonded (covalent bond) is preferable.  Also the metal oxide particles preferably have an alkenyl group and/or a hydrosilyl group, whereby having an alkenyl group and/or a hydrosilyl group, the group can participate in the polymerization reaction at the time of curing, so that the curability of the silicone 
The organosiloxane composition represented by the following average composition formula 1 R1a R2b SiOc (formula 1) wherein R1 has a straight or branched chain, and the branch is cyclic; R2 is at least one selected from a cyclic ether group, a vinyl group, an alkoxy group, a hydroxyl group, and an acid anhydride group, which may be an alkyl group, an aryl group, and an aralkyl group which may be or a hydrogen atom, Si represents a silicon atom, O represents an oxygen atom.  Moreover, a, b and c, respectively, of the groups per silicon atom of said organosiloxane compound A represents a positive number that is 0 or more and less than 3, b is more than 0 and less than 3, c is more than 0 and less than 2, and a + b + 2c = 4. The first component and the average particle size A curing resin composition used for covering a light emitting element of a light emitting device, comprising at least a second component composed of metal oxide nanoparticles having a thickness of 2 to 50 nm.  Normally, when the resin composition is used for optical applications, fine particles are indispensable to ensure sufficient transparency.  The lower limit of the primary particle diameter is preferably 2 nm or more.  A curing resin composition used for covering a light emitting element of a light emitting device, wherein the particle surface is subjected to a surface treatment with a compound containing at least a silicon atom.  (2) The maximum number of — (Si—O) — units contained in one molecule of the organosiloxane constituting the first component is represented by A, and the average particle diameter of the metal oxide nanoparticles contained in the second component 2 as hydrogen atoms, and wherein the second component subjected to the surface treatment is the metal oxide nanoparticles having a silicone chain bonded with a vinyl group, like A of Fig. 1, the number of all Si—H groups in R of the organosiloxane molecule is A (H), and the number of all vinyl groups in the second component is B (V), and when the ratio A (H) / B (V) is represented by R (HV), 0.5 <R (HV) <2.0. Curing resin composition.  From ¶ 0014 the silicone resin composition containing metal oxide particles and a silicone resin, wherein the silicone resin composition is treated with a dispersant having a silicone chain having a plurality of siloxane bonds in the metal oxide particles, the silicone resin composition has the silicone resin with silicone chain having a plurality of siloxane bonds, and the silicone chain length of the dispersant is equal to or longer than the silicone chain length of the silicone resin.  It should be noted that, depending on whether the silicone resin for dispersing the metal oxide particles is 1) dimethyl silicone resin (also simply referred to as “dimethyl silicone”)(from ¶ 0004 a silicone having a dimethylsiloxane structure) or 2) phenylmethyl silicone resin (also 26, and 42}.  At ¶ 0043 the ratio (molar ratio) between diphenylsiloxane groups and dimethylsiloxane groups in the dispersant having a phenylmethylsilicone structure should be diphenylsiloxane group: dimethylsiloxane group = 1: 1 {i.e. 1} or a ratio that can be evaluated to be equivalent thereto {for Claims 26, 40, 42-43}.  However, it can be appropriately set in consideration of the amount of the phenyl group, the ratio between the diphenylsiloxane group and the dimethylsiloxane group of phenylmethylsilicone used as the silicone resin, and the like {i.e. reading between 0 and 1}.  Such a range overlaps that of pending Claims 40 and 43 of 0‹x‹1 and 0.12 to 1, respectively, and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein, R1 and R2 are the same or different and each may be a hydrocarbon group which may have a substituent, R3 is the same or different and a hydrocarbon group which may have a substituent, a hydrogen atom, and represents at least one selected from a hydroxyl group, an alkoxy group, and a halogen atom).  The hydrocarbon moiety in may be a bonding chain between silicone chains.  At this time, R1 to R3 are hydrocarbon groups having a silicone chain as a substituent.  When any of R1 to R3 is a hydrocarbon group having a silicone chain as a substituent, it is preferably R3.  R1 and R2 may preferably have a substituent.  A hydrocarbon group having 1 to 6 carbon atoms, more preferably a hydrocarbon group having 1 to 2 carbon atoms, and more preferably a methyl group.  The R3 is preferably a hydrocarbon group or a hydrogen atom which may have a substituent, more preferably an alkenyl group or a hydrogen atom, and still more preferably a vinyl group or a hydrogen atom.  On the other hand, the silicone chains (I) and (II) preferably have an alkenyl group and/or a hydrosilyl group.  Preferably, at least one of the silicon atoms constituting the silicone 1 to R3 is preferably an alkenyl group, and particularly preferably, R3 is an alkenyl group.  Alternatively, R3 is preferably a hydrogen atom.  The number of silicon atoms means a silane compound which directly or indirectly bonds to a silicon atom A of an alkoxysilyl group (that is, a silane compound constituting a silane coupling agent for treating metal oxide particles).  It means the total number of silicon atoms forming a siloxane bond constituting a silicone chain (contained per molecule) (polysiloxane chain).  When the silicon atom A is a silicon atom constituting the silicone chains (I) and (II), it is included in the calculation of the number of silicon atoms constituting the silicone chain.  The silicon atom A of the alkoxysilyl group or halogen includes, in a form in which the alkoxysilyl group or halogen and the metal oxide particles are chemically bonded {i.e. organosilane coupling agent via a first reactive group, a chloro group as a halogen coupled to the nanoparticle}.  The metal oxide particles preferably have an alkenyl group and/or a hydrosilyl group where by having an alkenyl group and/or a hydrosilyl group {i.e. vinyl as a second reactive group of the siloxane silane coupling agent}, the group can participate in a polymerization reaction at the time of curing, so that the curability of the silicone resin composition is further improved.  Among the alkenyl groups, a vinyl group is preferred.  The metal oxide particles of the present invention are preferably used for being contained in a silicone resin, where the metal oxide particles are treated with a specific silane coupling agent, wherein the silane coupling agent is made of a silane compound, and the number of silicon atoms constituting a siloxane bond is 2 or more and 5 or less, however this is not particularly limited as long as the silicone chain (I) and the silicone Claim 26 and 485 to 1050 g/mol for pending claim 47.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Examples of the method for obtaining the metal oxide particles of the present invention include the following methods.  (1) Two kinds of silane compounds having different silicone chain lengths (the silane compound (A) having the silicone chain (I) and the silane compound (B) having the silicone chain (II)) are metal oxide particles. 
From ¶s 0081-0085 and 0089 the silicone resin composition contains a silicone resin, where the silicone resin is an organosiloxane having at least two functional groups in one molecule.  Here, a conventional silicone resin composition will be described.  In a conventional silicone resin composition, it has been desired to obtain a silicone resin that satisfies a sufficient heat resistance, and that satisfies ultraviolet resistance, which is a required performance of an optical semiconductor encapsulant, etc., and a refractive index.  For example, a silicone resin having a basic skeleton of a silicone chain whose functional group (substituent) is an aliphatic hydrocarbon group such as alkyl, such as dimethyl silicone, is excellent in ultraviolet resistance, but has a low refractive index (usually 1.5), it was insufficient as a sealing material for optical semiconductor elements.  In addition, if the functional group (substituent) is mainly composed of one having an aromatic ring such as a phenyl group (for example, phenylmethylsilicone, diphenylsilicone, etc.), the refractive index of the silicone resin is increased (for example, about 1.5).  The ultraviolet light resistance was lowered, and thus it was insufficient as a sealing material for optical semiconductor elements.  As the functional group (substituent), those used in the technical field for optical materials, and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, but with Chemical 10 and Chemical 11of ¶s 0138-0141 as:        			
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
+ 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 where the vinyl group, C=C, on the right side of the structure on the left in Chemical 7 or 10 reacts with the HSi functionality but not with (OEt)3 but on a silicone resin of Chemical 11.  Also the left side of Chemical 7 and 10 would be bonded to the metal oxide nanoparticle from the surface treatment with the halogen like chloro group rather than the depicted C=C.  From these disclosures the examiner believes the reaction would be of:  
Metal oxide nanoparticle 							

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
+ 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
so that the
nanoparticle is bonded or fixed or coupled to the organosilane coupling agent of the surface treatment from the halogen of chlorine functionality i.e. first reactive group of the organosilane coupling agent and coupled to the silicone resin to its functional group of hydride with the silicon and the second reactive group of the organosilane coupling agent of vinyl.   
From ¶ 0068 the used amount (total amount) of the silane coupling agent may be such that it is added so as to be the silicone chain content (total content of silicone pending claims 26-27 where the 100 mass% is the total volume and from about 50 weight to 99 weight % for pending Claim 28.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶ 0094 the silicone resin composition may contain a solvent, if necessary {i.e. reading on pending Claim 53 of less than 5 wt% as zero as optional}.  
From ¶s 0015, 0051, 0098, 0182 and Examples 11-14 the metal oxide particles are sufficiently dispersed in the silicone resin while having sufficiently excellent {for Claim 38} was colorless and transparent {i.e. 100% as transparent for Claims 26, 45, and 46} where from and the metal oxide particles of the present invention can sufficiently prevent coagulation and gelation during production, are excellent in particle stability, and are excellent in dispersibility in silicone resin.  The optical properties such as transparency can be remarkably improved while various properties required as an optical material in a molded article are sufficiently obtained. Further, from the results described above, the molded body of the silicone resin containing the metal oxide particles of the present invention has significantly improved optical properties such as transparency, and has excellent performance as an optical material or the like. The present invention is also a resin composition for optical materials using the above-mentioned silicone resin composition for optical materials.   The resin composition for an optical material which is excellent in ultraviolet resistance and heat resistance, is controlled to a desired refractive index, and is remarkably excellent in transparency.  The preferred embodiment of the silicone resin composition in the resin composition for an optical material of the present invention is the same as the above-described preferred embodiment of the silicone resin composition of the present invention.  From ¶0060 the metal oxide component of the metal oxide particles may be any oxide of a metal element, and may be any of a single oxide, a solid solution, and a composite oxide, and further, one kind or two or more kinds may be used.  Preferred metal oxides are as follows.  (1) When applied to an optical material or an 
For Claims 37, 41, and 49 Kunio is applied as to Claims 26 hereby incorporated herein along with the disclosure of Kunio at ¶s 0062, 0081, 0103 and 0105 a silicone resin having a basic skeleton of a silicone chain whose functional group (substituent) is an aliphatic hydrocarbon group such as alkyl, such as dimethyl silicone, is excellent in ultraviolet resistance, but has a low refractive index (usually 1. 5), if the functional group (substituent) is mainly composed of one having an aromatic ring such as a phenyl group (for example, phenylmethylsilicone, diphenylsilicone, etc.), the refractive index of the silicone resin is increased (for example, about 1.5).  By using the silane coupling agent, it becomes possible to obtain an optical material or the like which is excellent in the above-mentioned ultraviolet resistance and heat resistance, is controlled to a desired refractive index, and is remarkably excellent in transparency.  The nanoparticles have a higher refractive index than the cured product of the organosiloxane composition, and are not particularly limited as long as they do not substantially absorb or scatter light having a wavelength emitted from the light emitting device used.  Metal oxides containing titanium (Ti) and / or zirconium (Zr) are preferred.  In particular, zirconium oxide has a refractive index that varies depending on the crystal system, but is high, such as 2.0 to 2.3, and has high transmittance for visible light.  Given the refractive index can be increased from the phenyl groups in the phenylmethylsilicone, diphenylsilicone 
Kunio does not expressly disclose diamond nanoparticles.  
Negley directed as is Kunio to light-emitting device as discloses in the title teaches the light-emitting device which comprises at least one LED that is configured to emit light responsive to an applied voltage (see column 1, lines 38-45 which discloses an "active region " that is the LED, which is configured to emit light in response to an applied voltage; the LED is shown as numeral 13 in the drawings; see also column 5, lines 49-54). There is also a nanocomposite that at least partially encapsulates the LED (in the drawings, the LED is encapsulated in the device, see also column 4, lines 5-7 which describes how the LED is encapsulated by a composite which includes a matrix and nanoparticles, which makes the claimed nanocomposite). The disclosed nanocomposite includes a first polymer matrix and nanoparticles (see again column 4, lines 5-11 of Negley).  For the composition of the polymer matrix, Negley teaches that the polymer matrix can be a silicone, silicone compound, etc. (see column 6, lines 50-55), and that the first nanoparticles should include diamond, silicon carbide, and oxide of titanium (TiO2) (see column 4, lines 20-25) {reading on diamond and silicon Claims 26, 32 and 34}.  Negley teaches that both a second nanoparticles in the first and second layers may be diamond, silicon carbide, and oxide of titanium (TiO2) {i.e. just like TiO2 of Kunio} (see column 4, lines 20-25 for the particles in the first layer; see column 5, lines 65-67 and column 6, lines 1-4 for the particles in the second layer).  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components 
For claims 32, and 34, Negley teaches that both the second nanoparticles in the first and second layers may be diamond, silicon carbide, and oxide of titanium (TiO2) {i.e. just like TiO2 of Kunio} (see column 4, lines 20-25 for the particles in the first layer; see column 5, lines 65-67 and column 6, lines 1-4 for the particles in the second layer).   
For claim 35, Negley teaches that the first or second polymer matrices may further include scattering particles or fillers (see column 4, lines 20-25 for the first layer; see column 5, lines 65-67 and column 6,1-4 for the particles in the second layer).  
It would have been obvious to one of ordinary skill in the art at the time of filing as for example under rationale G of MPEP § 2141 III and 2143 I to modify the nanocomposite of the light-emitting device of Kunio as afore-described, where from Negley nanoparticles of diamond and/or silicon carbide and 
Kunio in view of Negley disclosing diamond nanoparticles in silicone like that of Kunio and mercapto-containing and chloro-containing silane does not expressly disclose the diamond nanoparticles with mercapto-containing chloro-containing silane.   
Utsuki discloses in the abstract and ¶ 0001 that paste, such as silicone resin for semiconductor encapsulation in which SiO2 and AQ203 are dispersed, and the like, especially in the case of sealants and adhesives that require insulation, Si02 and AQ203 are used as fillers to reduce the coefficient of thermal expansion of the resin and reduce the internal stress caused by the difference in heat shrinkage with the chip.  However with the progress of miniaturization and high density of electronic circuits improvement of thermal conductivity of electronic circuit components has become a big problem.  To improve the affinity of diamond powder for organic materials and to obtain diamond powder suitable as a material for preparing an organic high molecular material by allowing diamond powder to react with a silane compound, alcohol, or a titan coupling 
It would have been obvious to one of ordinary skill in the art at the time of filing as for example under rationale G of MPEP § 2141 III and 2143 I to modify the nanocomposite of the light-emitting device of Kunio as modified with Negley, where nanoparticles of diamond and/or silicon carbide and combined with or substituted for metal oxide particles like oxides of Ti, as afore-described, where from Utsuki the diamond nanoparticles are treated with a silane containing silylchloride like octadecyltrichlorosilane to increase hydrophobicity motivated to provide improvement in the affinity of diamond powder for organic materials for use in pastes like those with silicone pastes for improvement in heat conductivity of a mixture of a resin with the diamond powder while limiting precipitation in the 
However Kunio as modified by Negley and Utsuki does not expressly disclose the silylchloride silane treated diamond has another functional group like the mercapto group of Kunio.   
Jin discloses in the abstract, page 2662 and at Fig. 9 and from last ¶ of page 2666 to the last ¶ of page 2667 the ac impedance behavior of siloxane-anchored self-assembled monolayers (SAMs) bonded to a silicon substrate showing results that are correlated with ellipsometry and wettability data.  The films were homogeneous alkylsiloxane SAMs ((SiO)3Si(CH2)nCH3 with n= 7,11,17, 21), mixed chain length alkylsiloxane SAMs, the [16-(chloroacetoxy)hexadecyl]siloxane SAM ((SiO)3Si-(CH2)16O(CO)CH2Cl), and two derivatives thereof where the Cl is replaced by a thiol (decanethiol or p-nitrothiophenol).  Ultrathin organic layers are formed on substrates by Langmuir—Blodgett (LB) or by self-assembly (SA) methods.  The functional groups that constitute the outermost surface of the organic layer can serve directly as reactive sites,or they can be modified further by attachment of ligands to create reactive sites.  Figure 9 shows the reaction scheme for the in situ transformation of these thiol reactive films, where the silicon substrates were first coated with a [16-(chloroacetoxy)-hexadecyl]siloxane (C16AcCl) SAM, and these 
It would have been obvious to one of ordinary skill in the art at the time of filing as for example under rationale G of MPEP § 2141 III and 2143 I to modify the nanocomposite of the light-emitting device of Kunio as modified with Negley and Utsuki, where nanoparticles of diamond and/or silicon carbide and combined with or substituted for metal oxide particles like oxides of Ti, where the diamond nanoparticles are treated with a silane containing silylchloride like octadecyltrichlorosilane to increase hydrophobicity, as afore-described, where from Jin the silychloride silane of Kunio as modified has sulfur in the silylchoride silane with the silicon end near the substrate like a silicon particle or diamond of modified Kunio is for bonding and with sulfur toward the terminal end of the siloxane such as [16-(chloroacetoxy)hexadecyl]siIoxane motivated to have a hydrophobic siloxane or silane bonded to the surface with a sulfur containing terminal portion as a reactive site for electronic use as for the light emitting device of Claims 26-28, 32, 34-35, 37-38 40-43 45-47, 49 and 53.  Furthermore the combination of Jin with Kunio as modified as a reasonable expectation of success because Jin has a silylchoride for hydrophobicity like Kunio as modified has a silylchoride for hydrophobic purposes so the silychlorides can be combined or the silychloride reacted to have sulfur substitutes for the silylchloride of modified Kunio while providing a reactive sulfur site.  
However Kunio as modified with Negley, Utsuki and Jin does not expressly disclose a mercapto functional chloro silane with a molecular weight from 485 to 2750g/mol or to 1050 g/mol coupling diamond to polysiloxane.       
Okuhira discloses in the abstract and at ¶s 0044-0045, 0051, 0057, 0075, 0103, 0107, 120-139 and 0151 a curable resin composition including a silane compound (a) having an epoxy group, and at least one selected from a silane compound (b) having an amino group, a silane compound (c) having a mercapto group, and a silane compound (d) having an acid anhydride group.  At least a part of at least one selected from the silane compounds (a) to (d) includes a condensate.  This composition has excellent heat resistance with a small change in storage modulus due to temperatures.  The mercapto group silane compound (c) by condensate reaction has a siloxane skeleton having a weight average molecular weight (“Mw”) in the range of 350 to 10,000 because of excellent heat resistance and its viscosity is not too high.  This molecular weight overlaps with the of pending Claim 26, 485 to 2750 and Claim 485 to 1050 g/mol like Mw.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶s 0044-0045 the curable resin composition from the phrase "at least a part of at least one selected from the group consisting of the silane compounds (a) to (d) is a condensate" refers to either of: (i) at least a part of each of the silane compounds (a) to (d) is a condensate; or (ii) at least a part of the silane compound (a) is condensed with at least a part of at least one selected from the group consisting of the silane compounds (b) to (d) to form a 
It would have been obvious to one of ordinary skill in the art at the time of filing as for example under rationale G of MPEP § 2141 III and 2143 I to modify the nanocomposite of the light-emitting device of Kunio as modified with Negley and Utsuki and Jin, where nanoparticles of diamond and/or silicon carbide and combined with or substituted for metal oxide particles like oxides of Ti, where the diamond nanoparticles are treated with a silane containing silylchloride like octadecyltrichlorosilane to increase hydrophobicity, where the silychloride silane of Kunio as modified has sulfur in the silylchoride silane with the silicon end near the substrate like a silicon particle or diamond of modified Kunio is for bonding and with sulfur toward the terminal end of the siloxane such as [16-(chloroacetoxy)hexadecyl]siIoxane a hydrophobic siloxane or silane bonded to .  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kunio evidenced by Yuasa in view of Negley further in view of Utsuki and further in view of Jin and further in view of Okuhira.     
Regarding Claim 33, Kunio in view of Negley further in view of Utsuki and further in view of Jin and further in view of Okuhira is applied as to Claim 26, hereby incorporated by reference, along with the following disclosure of Negley regarding a second layer or second polymer matrix and particles.  
Negley teaches a light-emitting device (see title) which comprises at least one LED that is configured to emit light responsive to an applied voltage (see 
In addition to § 12p above it would have been obvious to one of ordinary skill in the art at the time of filing as for example under rationale G of MPEP § 2141 III and 2143 I to modify the nanocomposite of the light-emitting device of Kunio as afore-described for Claim 26, where from Negley a second layer that at least encapsulates or is deposited on the first layer (see Fig. 2B, also column 5, lines 55-67 and column 6, lines 1-4 of the Negley reference).  The second layer includes a second polymer matrix and second particles (see column 5, lines 55-.  
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Kunio evidenced Yuasa in view of Negley further in view of Utsuki evidenced by RN 88334-67-2 further in view of Jin and further in view of Okuhira and further in view of the CAPLUS Abstract Accession Number 2012_1706872 for the article entitled “Preparation of Nanometer ZnO Compound Particles and Ultraviolet Absorption Properties”, Ying Jia et al. (hereinafter “ACC # 2012_1706872”). 
For Claim 51 Kunio in view of Negley further in view of Utsuki further in view of Jin and further in view of Okuhira is applied as to Claim 26, however Kunio as modified does not expressly disclose nanoparticles and/or microparticles of light diffusing agents or wavelength shifting agents.   
ACC # 2012_1706872 discloses ZnO/TiO2 and ZnO/SnO2 composite nanoparticles were prepared by hydrothermal combined-assisted ethanol method, and the products were characterized by X-ray diffraction (XRD), SEM (SEM) and energy dispersive X-ray spectrometer (EDS),and the uv-vis absorption performance of which was also characterized by uv-vis diffuse reflective spectrum (UV-vis). The results of the research showed that, in UV-visible absorption spectra diffuse, the maximum absorption peaks of ZnO/TiO2 
It would have been obvious to one of ordinary skill in the art at the time of filing as for example under rationale G of MPEP § 2141 III and 2143 I to modify the nanocomposite of the light-emitting device of Kunio as modified with Negley and Utsuki and Jin and Okuhira, where nanoparticles of diamond and/or silicon carbide and combined with or substituted for metal oxide particles like oxides of Ti, where the diamond nanoparticles are treated with a silane containing silylchloride like octadecyltrichlorosilane to increase hydrophobicity, where the silychloride silane of Kunio as modified has sulfur in the silylchoride silane with the silicon end near the substrate like a silicon particle or diamond of modified Kunio is for bonding and with sulfur toward the terminal end of the siloxane such as [16-(chloroacetoxy)hexadecyl]siIoxane a hydrophobic siloxane or silane bonded to the surface with a sulfur containing terminal portion as a reactive site, where from the sulfur containing chloro containing silane of Kunio as modified has sulfur as a condensate of mercaptosilane of (c) from Okuhira which condensate reacts with one of (a)-(b) and/or (d) from hydrolyzable silylchloride groups as a polysiloxane as in Kunio, as afore-described for Claim 26, where, from ACC # 2012_1706872 the ZnO and TiO2 composite nanoparticle are used for the ZnO or TiO2 nanoparticles of Kunio motivated to have a composite nanoparticle to diffuse the reflective spectrum (UV-vis) and have a blue-shift compared to pure ZnO as light diffusing agents for the device of Claim 51.  

Response to Arguments
Applicant’s arguments filed 12/22/2020 have been considered and are persuasive regarding the prior rejections under 35 U.S.C. 112(a) but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims in regards to 35 U.S.C. 112(b) and 35 U.S.C. 103.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787